    Case 12-21053-VFP            Doc 271       Filed 12/08/20 Entered 12/08/20 14:00:12                      Desc Final
                                                Decree Page 1 of 1
Form 177 − fnldec

                                    UNITED STATES BANKRUPTCY COURT


District of New Jersey
MLK Jr Federal Building
50 Walnut Street
Newark, NJ 07102

                                          Case No.: 12−21053−VFP
                                          Chapter: 7
                                          Judge: Vincent F. Papalia

In Re: Debtor(s) (name(s) used by the debtor(s) in the last 8 years, including married, maiden, trade, and address):
   15 Engle Street, LLC                                     15 Engle Street, LLC and Kim's Provisions
   15 Engle Street                                          Co., Inc.
   Englewood, NJ 07631
Social Security No.:

Employer's Tax I.D. No.:
  20−2982775

                                                    FINAL DECREE



       The estate of the above named debtor(s) has been fully administered.

       If this case is a Chapter 11 or 13, the deposit required by the plan will be distributed, and it is

       ORDERED that Charles A. Stanziale Jr. is discharged as trustee of the estate of the above named debtor(s)
and the bond is canceled; and the case of the above named debtor(s) is closed.


Dated: December 8, 2020                           Vincent F. Papalia
                                                  Judge, United States Bankruptcy Court
